Citation Nr: 0803957	
Decision Date: 02/04/08    Archive Date: 02/12/08

DOCKET NO.  99-15 642A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Hartford Regional Office in 
Newington, Connecticut


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
psychiatric disability prior to March 12, 2003, and higher 
than 50 percent beginning on that date.


REPRESENTATION

Appellant represented by:	Jenny Twyford, attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel

INTRODUCTION

The veteran served on active duty from February 1974 to June 
1977, from January 1987 to May 1987, and from September 1990 
to June 1991.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 1999 rating decision of the Department of 
Veterans Affairs (VA) Hartford Regional Office (RO) in 
Newington, Connecticut.

This appeal was previously denied by the Board in a decision 
dated in August 2005.  The veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In an Order dated in August 2007, the Court 
granted a joint motion of the parties and remanded this 
matter to the Board for action consistent with the joint 
motion.


REMAND

In written argument submitted in December 2007, the veteran's 
attorney alleged that the veteran is unemployable due to his 
service-connected psychiatric disability and that he is 
entitled to a 70 percent schedular rating for the psychiatric 
disability and a total rating based on unemployability.  She 
has requested the Board to remand the case for RO 
consideration of her argument and adjudication of the 
unemployability issue.  In view of her specific contention 
that the veteran is unemployable due to his service-connected 
psychiatric disability, the Board finds that the issue of 
entitlement to a total rating based on unemployability is 
inextricably intertwined with the issue currently before the 
Board and that the originating agency should address the 
unemployability issue before the Board decides the issue on 
appeal.

The Board also notes that following the Board's August 2005 
decision, additional VA mental health records were received.  
Based upon the receipt of these records, the RO entered a 
September 2007 rating decision in which it purported to 
continue a 30 percent evaluation for the veteran's 
psychiatric disability.  The record does not reflect that the 
evaluation for the veteran's psychiatric disability had been 
reduced from 50 percent to 30 percent prior to the September 
2007 rating decision, nor does the September 2007 rating 
decision purport to reduce the evaluation to 30 percent.  
Therefore, the appellant should be provided a Supplemental 
Statement of the Case which properly addresses the claim that 
a rating in excess of the currently assigned rating of 50 
percent is in order.

Finally, the Board notes that the veteran has not been 
afforded a VA examination to determine the current degree of 
severity of his service-connected psychiatric disability 
since March 2003.  The "duty to assist" requires a "thorough 
and contemporaneous medical examination" that is sufficient 
to ascertain the current level of disability, and accounts 
for its history.  Floyd v. Brown, 9 Vet. App. 88, 93 (1995).  
Therefore, the Board has concluded that the veteran should be 
afforded another VA examination to determine the current 
degree of severity of his service-connected psychiatric 
disability.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The appellant should be provided and 
requested to complete and return the 
appropriate form to claim entitlement to 
a total rating based on unemployability 
due to service-connected disabilities.

2.  The appellant and his attorney should 
be provided all notice required under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), to include the notice specified 
in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2007) and notice that he should 
submit any pertinent evidence in his 
possession.  

3.  Then, the RO or the AMC should 
undertake appropriate development to 
obtain any pertinent evidence identified 
but not provided by the appellant.  If it 
is unsuccessful in obtaining any 
pertinent evidence identified by the 
appellant, it should so inform the 
appellant and his attorney and request 
them to provide the outstanding evidence.

4.  Then, the veteran should be afforded 
an examination by a psychiatrist or a 
psychologist to determine the current 
degree of severity of his service-
connected psychiatric disability.  Any 
indicated studies should be performed, 
and the claims folders must be made 
available to and reviewed by the 
examiner.  

The examiner should identify all 
current manifestations of the 
service-connected psychiatric 
disability.  

The examiner should also provide an 
opinion concerning the current 
degree of social and industrial 
impairment resulting from the 
service-connected psychiatric 
disability, to include whether it 
renders the veteran unemployable.  
In addition, the examiner should 
provide a global assessment of 
functioning score with an 
explanation of the significance of 
the score assigned. 

The rationale for all opinions expressed 
must also be provided.

5.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted, to include 
affording the veteran a VA examination to 
determine the current degree of severity 
of his chronic fatigue syndrome if such 
an examination is necessary to decide the 
claim for a total rating based on 
unemployability due to service-connected 
disabilities.

6.  Then, the RO or the AMC should 
readjudicate the issue on appeal based on 
a de novo review of the record.  If the 
benefit sought on appeal is not granted 
to the appellant's satisfaction, a 
Supplemental Statement of the Case should 
be issued, and the appellant and his 
representative should be afforded the 
requisite opportunity to respond.

7.  The RO or the AMC should also 
adjudicate the veteran's claim for a 
total rating based on unemployability due 
to service-connected disabilities if it 
has not been rendered moot, and inform 
the veteran and his attorney of his 
appellate rights with respect to this 
decision.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  All issues 
properly in appellate status should be returned to the Board 
at the same time.

By this remand the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




